DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a continuation of 16/370,739  now US Patent 11,034,605 which claims benefit to Prov Application 62/650,242 filed March 29, 2018 and is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 11, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner and an annotated version of the IDS is attached herewith.
Claim Interpretation
The preamble of “system” has a claim interpretation for examination purposes as an apparatus having apparatus limitations or a series of devices in operative connection with each other to provide a system.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. 11,034,605. This is a statutory double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of co-pending Application No. 17/271,178 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and that of the instant application claims an apparatus and method comprising: a device for flowing produced water wellbore from a wellbore; at least one thermal distillation device to remove solid particulates from the produced water to create a purified water; at least one device to remove heavy metals from the purified water; at least one brine removal device to remove brine from the purified water, wherein the brine removal device comprises at least one sensor for determining the brine concentration and at least one device to selectively remove brine at a preset concentration; and at least one device for extracting metals and minerals from the brine.  There is very little patentable difference between the applications, the only difference specifically claims the thermal distillation device to remove solid particulates form the produced water where as in the instant patent application, applicant recites a filtering device and water purification apparatus which is functionally equivalent to a thermal distillation device and to add a distillation device or eliminate a device plus function when both sets of claims are drafted with “comprising” or open language would have been obvious to one having ordinary skill in the art at the time of filing.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Applicant has duplicate claims regarding the 11,034,605 application and the claims are rejected as 101 statutory double patenting.  A terminal disclaimer over this reference will not correct a statutory double patenting rejection.  Applicant is forewarned, if the claims are amended so that the statutory double patenting rejection is withdrawn in the next office action, applicant would most likely be subject to an obviousness type double patenting rejection.  Applicant’s amendments to the claims can be taken to FINAL necessitated by amendment.  In order to expedite prosecution and compact prosecution,  a timely filed and properly executed terminal disclaimer over the 17/271,178  application and the 11,034,605 patent (if the claims are amended so that duplicate claims are avoided) would be required as the instant application would be in condition for allowance because the prior art fails to teach a produced water purification apparatus and method including a device for flowing produced water wellbore from a wellbore to the produced water purification apparatus; at least one filtering device on the produced water purification apparatus to remove solid particulates from the produced water; at least one device to remove heavy metals from the produced water; at least one brine removal device to remove brine from the produced water, wherein the brine removal device comprises at least one sensor for determining the brine concentration and at least one device to selectively remove brine at a preset concentration; and at least one device for extracting metals and minerals.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Prakash et al. teach systems and methods for producing regenerant brine and desalinated water from high temperature produced water.  Kinasewich et al. teach treatment of produced water.  Posa teach a system and method for treating water.  Lucas, III et al. teach treatment of water with multiple contaminants.  Stewart teach purification of oil field production water for beneficial uses.  Godshall et al. teach novel enhanced systems, processes and methodologies for producing clean water and products thereby.  Al-Jill teach a system and method for desalinating brackish water using membrane distillation and pressure osmosis.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397. The examiner can normally be reached Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
					/Nina Bhat/                                                      Primary Examiner, Art Unit 1771